Citation Nr: 0816656	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of prostate 
cancer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a higher rating for his service 
connected residuals of prostate cancer.  In June 2001, he was 
injured in a motor vehicle accident and sustained severe 
spinal injury.  During hospitalization, his PSA was 
discovered to be elevated, and he underwent a needle biopsy 
that revealed adenocarcinoma of the prostate.  He underwent a 
radical prostatectomy in February 2002.  

Service connection for residuals of prostate cancer was 
established on a presumptive basis pursuant to an April 2003 
rating, at which time the current 10 percent disability 
rating was assigned.  The basis for that rating was a March 
2003 VA examination conducted by a physician.  The physician 
was requested to assess whether the veteran's incontinence 
and impotence was attributable to the veteran's spinal injury 
or the prostatectomy.  In his examination report, the 
physician concluded that an assessment of incontinence and 
impotence was irrelevant because the veteran would have been 
incontinent and probably impotent just as a result of the 
cervical injury.   

In a May 2005 Statement of Accredited Representative in 
Appealed Case, the veteran's representative contends that the 
veteran should not be rated any less than 30 percent because 
he voids at intervals between one and two hours with 
awakening to void three to four times per night.  He also 
wears Depends with many changes per day and that he has 
continuous catherizations.  He urges that his problems are 
more the result of his prostate cancer than his back injury.

The veteran was afforded a VA examination in June 2004 
pursuant to the current claim for an increased rating.  The 
examiner noted that the veteran wore a condom catheter and 
that there had been no significant change in his urologic 
condition since his last rating examination in April 2003 and 
did not report any clinical findings.  

The veteran's service connected disability is to be rated on 
residuals as voiding or renal dysfunction, whichever is 
predominant.  However, if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  
Moreover, the veteran indicated that he was being followed by 
a private physician for his urologic problems, but current 
records from that provider have not been obtained.  

The April 2003 rating considered hospital records dated as 
late as March 2003 and the veteran's private physician 
records as late as December 2002.  The veteran supplied one 
more recent letter from his physician dated in April 2003.  
In August 2004, the veteran executed releases for private 
medical records, but a note (apparently added by RO 
personnel) indicates that the private records were used in 
prior ratings.  Nevertheless, any attempt to obtain more 
current treatment records is not discernible.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as well as any 
additional notice requirements 
associated with increased ratings as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) together with any 
additional required notice.

2.  After the veteran has signed the 
current appropriate releases, those 
records pertaining to treatment of the 
veteran's residuals for prostate cancer 
for the period from March 2003 to the 
present from Mercy Hospital in 
Pittsburgh, Pennsylvania and Dr. W.F. 
O'Donnell should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be scheduled for 
an appropriate genitourinary 
examination to ascertain the etiology 
of his voiding dysfunction and/or renal 
dysfunction.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  

The physician is requested to opine as 
to whether the veteran's voiding 
dysfunction and/or renal dysfunction 
more likely attributable to the 
veteran's cervical injury, or to his 
service connected prostate cancer:

If it is determined that the voiding 
dysfunction and/or renal dysfunction 
are more likely attributable to the 
service connected prostate cancer, the 
physician is requested to indicate 
which of the following best describes 
the current status of the voiding 
dysfunction and/or renal dysfunction:

Renal dysfunction:
a) Requires regular dialysis, or 
precluding more than sedentary activity 
from one of the following: persistent 
edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 
8mg%; or, markedly decreased function 
of kidney or other organ systems, 
especially cardiovascular; or,

b) Manifests by persistent edema and 
albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion; or,

c) Manifests by constant albuminuria 
with some edema; or, definite decrease 
in kidney function; or, hypertension at 
least 40 percent disabling under 
diagnostic code 7101;or,

d) Manifests by albumin constant or 
recurring with hyaline and granular 
casts or red blood cells; or, transient 
or slight edema or hypertension at 
least 10 percent disabling under 
diagnostic code 7101; or,

e) Manifests by albumin and casts with 
history of acute nephritis; or, 
hypertension non-compensable under 
diagnostic code 7101.

Voiding dysfunction:
a) Requires the use of an appliance or 
the wearing of absorbent materials 
which must be changed more than 4 times 
per day

b) Requires the wearing of absorbent 
materials which must be changed 2 to 4 
times per day or

c) Requires the wearing of absorbent 
materials which must be changed less 
than 2 times per day

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.  

5.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



